Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 
Applicant’s amendment and response filed 8/4/22 is acknowledged and has been entered.

Applicant is reminded that Applicant’s terminal disclaimer filed 11/6/20 (over 15348959 and 16767392) had been approved and had been entered. 

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of primary biliary cirrhosis-relevant antigen (individual peptides from PDC-E2 are presently recited in instant base claim 179) and HLA-DRB/DR in Applicant’s amendment and response filed 4/2/20. 

Claims 141, 142, 149, 171-174 and 179-181 are being examined as they read upon the peptides PDC-E2122-135 (SEQ ID NO: 224) and PDC-E2249-262 (SEQ ID NO: 225) recited in instant base claim 179.   The corresponding SEQ ID NOs are listed in Table 9 of the instant specification.  

3.  Applicant’s amendment filed 8/4/22 has overcome the prior rejection of record of claims 141, 142, 149, 171-174 and 179-181 stand rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement.

Applicant has amended instant base claim 179 to recite specific peptide/HLA pairs.

4.  Applicant’s amendment filed 8/4/22 has overcome the prior rejection of record of claims 141, 142, 149, 171-174 and 179-181. 

5.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/IB2016/000691, i.e., 5/6/2016.  The ‘933 application does not provide support for any of the claimed NP complexes except for NPs comprising one of the first four PDC-E2 peptides in complex with one of HLA-DRB4*0101/DRA or HLA-DRB 1*0801 /DRA.  The remaining two provisional applications do not provide support for any of the recited PDC-E2 peptides nor their restriction elements, nor disposed on a nanoparticle (NP).  
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.  Claims 141, 142, 149, 171, 172, 174 and 179-181 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/041968 A1 (IDS reference) in view of Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149, of record), Cochran et al (Immunity, 2000, 12: 241-250, of record), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70, of record).  
Claim Interpretation:  The instant specification disclose that by “biocompatible”, it is meant that the components of the delivery system will not cause tissue injury or injury to the human biological system, including being bioabsorbed or cleared by the body ([0071]); thus, a pharmaceutically acceptable carrier is encompassed by this definition.  The specification discloses that the term “about” when used before a numerical designation indicates approximation that may vary +/- 10%, 5%, or 1% ([0067]). The specification discloses that TR1 cells are CD4+ T cells that are defined by their unique profile of cytokine production and make high levels of IL-10 and TGF-([0092]).  The specification at page 227 teaches that CD49b is a TR1 marker. 
WO2012/041968 A1 teaches that the nanosphere (i.e., “NS”, a spherical type of nanoparticle or ‘NP’) may have a biocompatible, bioabsorbable metal core such as iron III oxide and also a biodegradable bioabsorbable coating, and may further comprise an antigen peptide/MHC II complex (such as an HLA-DR, HLA-DQ or an HLA-DP molecule), coupled directly or indirectly via a linker, covalently or non-covalently, and wherein the peptide is a primary biliary cirrhosis relevant peptide (auto) antigen ([0016], [0021], [0022],[0023], [0045], [0093], [0153], and claim 12), and pharmaceutical composition thereof comprising a pharmaceutically acceptable carrier [0028] (i.e., a biocompatible excipient), (section II beginning on page 20 and Section B beginning on page 23). WO2012/041968 A1 further teaches that nanospheres range in size from about 10 nm to about 150 uM in diameter [0057].  WO2012/041968 A1 teaches that such pharmaceutical compositions will expand low avidity anti-pathogenic autoreactive T cells that are CD4+ TR1 cells that produce IL-10 (claims 13-17, [0067], [0201]).  WO2012/041968 A1 teaches that the ratio of numbers of pMHC to number of nanospheres can be from about 0.1 to over 100 to 1, more typically 0.1:1 to 50:1. ([0092]). WO2012/041968 A1 teaches that the NS may comprise a layer with suitable surfaces for attaching chemical functionalities for chemical binding or coupling sites [0114].  WO2012/041968 A1 teaches that the best results are obtained when administering higher numbers of small (optimally 5-15 nm in diameter [0199]) NPs (nanoparticles) coated with fewer pMHCs (such as for instance up to 200/NS) than fewer numbers of larger NPs coated at higher pMHC valencies for the same amount of pMHC ([0192], [0199]).  WO2012/041968 A1 teaches that the linker can comprise 3.4 kDa thiol-PEG-NH2 [0198] and the conjugating agent can comprise maleimide for functionalization of the linker (e.g., [0021], [0121]) and attachment to the carboxy terminus of the MHC of the MHCII/peptide complexes. With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]) (See entire reference).  With regard to the limitation recited in instant claim 174, an admission in the instant specification at page 227 is that CD49b is a TR1 marker. 
Although WO2012/041968 A1 teaches that the MHCII may be an HLA-DR class II MHC molecule and the peptide antigen may be a primary biliary cirrhosis relevant peptide, the said reference does not teach that the HLA-DR molecule is HLA-DRB4, nor that the peptide is instantly recited PDC-E2 122-135 (that corresponds to instant SEQ ID NO: 224 or GDLIAEVETDKATV recited in instant claims 179 and 181) or PDC-E2 249-262 (that corresponds to the peptide consisting of the sequence of SEQ ID NO: 225 or GDLLAEIETDKATI that is recited in instant base claim 179). (See Table 9 of the instant specification for the amino acid numbering of the peptides used in the instant specification and their amino acid sequences).  In addition, although WO2012/041968 A1 teaches a functionalized 3.4 kDa linker and that maleimide can be used for functionalization of said linker, it does not explicitly teach a maleimide functionalized end of the PEG linker that forms a carbon-sulfur bond between the maleimide and the thiol (S-H) group of a cysteine residue added to the carboxyl terminus of the pMHCIIs.
Shimoda et al teach that primary biliary cirrhosis (PBC) is an autoimmune chronic cholestatic liver disease, that the bile duct epithelia and hepatocytes in PBC express large amounts of HLA molecules and comprise a predominance of PDC-E2-specific activated T cells.  Shimoda et al teach that the GDLLAEIETDKATI peptide (i.e., “PDC-E2249-262“recited in the instant claims, see Table 9 of the instant specification, and that is SEQ ID NO: 225 of the instant specification) is an immunodominant T cell auto-epitope of PDC-E2 that is restricted to HLA-DR4*0101.  Shimoda et al teach that T cell clones established from peripheral blood of patients with PBC that reacted with complexes of GDLLAEIETDKATI peptide/ HLA-DR4*0101 also reacted with the PDC-E2 peptide consisting of the sequence of GDLIAEVETDKATV (i.e., “PDC-E2122-135 “recited in the instant claims, see Table 9 of the instant specification, and that is SEQ ID NO: 224 of the instant specification).  Shimoda et al teach design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in PBC (see entire reference, especially abstract, 1st par on page 1835, 1st full para on page 1836, discussion section).  (It is noted that this art reference uses different numbering for these peptide amino acid sequences than that used in the instant specification; however the amino acid sequences are identical.)

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of the major auto-epitope peptides of primary biliary cirrhosis (PBC) taught by Shimoda et al in combination with its MHC class II restriction element HLA-DR4*0101 as the PBC-relevant pMHCll complex on the NP/pharmaceutical composition thereof of the primary art reference WO2012/041968 Al.
One of ordinary skill in the art would have been motivated to do this in order to create a NP having disposed on it a major autoantigenic peptide of primary biliary cirrhosis to study the induction of anti-pathogenic, autoreactive TR1 T cells as a peptide specific immunotherapy in HLA-DR4*0101 positive patients having PBC. 
Although the primary art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of  instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the primary art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4. With regard to instant dependent claim 141 that recites a valency of the plurality of MHC complexes per NP core as from about 10:1 to about 100:1, this claim is included in the instant rejection because while the primary art reference does teach the number of pMHC per NP while not explicitly teaching the corresponding density of pMHC/surface area (the latter of which is recited in instant base claim 179), the primary art reference does inherently teach valencies that fall within the range recited in dependent claim 141.  The example enunciated above illustrates this as well. For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.
 
Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated. Pfister and Morbidelli teach that a single free cysteine is rarely present in an amino acid sequence because of its paring with a second cysteine to form a disulfide bridge, but when present, it exhibits good selectivity.  Pfister and Morbidelli teach genetically modifying a protein amino acid sequence to introduce a free cysteine suitable for thiol coupling with PEG-maleimide (see entire reference, especially sections 1.2.2.2 and 1.2.2.4).  

Cochran et al teach introduction of an engineered cysteine residue at the carboxy-terminus of the extracellular region of an HLA-DR molecule.  Cochran et al teach that the introduced cysteine undergoes facile reaction with thiol-specific reagents, such as maleimide reagents, allowing specific cross-linking at the alpha or beta carboxy-termini.  Cochran et al teach that in the case of this HLA-DR molecule, the introduced cysteine is uniquely reactive, as the other endogenous cysteines are involved in disulfide bonds or sequestered from solvent. Cochran et al teach that oligomers made with these carboxy-terminal cysteinylated pMHCs were stable, with no tendency to aggregate (see entire reference, especially para bridging cols 1-2 on page 248, Fig. 1 legend).   

Kalergis et al teach that addition of a cysteine residue to a MHC molecule to add a S-H group functionality to the MHC molecule.  Although Kalergis et al teach that most human and mouse MHCI alleles have conservation of disulfide-bonded cysteine residues along their sequences, they also teach that in the case of MHC alleles where a natural unpaired cysteine could potentially interfere with the said engineered unpaired S-H group functionality, that residue could be altered by site-directed mutagenesis (thus comprising any MHC allele protein with a free carboxy-terminal cysteine S-H functionality).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have introduced a cysteine at the carboxy-terminus of HLA-DRB4 away from the peptide binding groove of the MHC and to have covalently attached the pMHCIIs (with the peptide/MHCII taught by Shimoda et al) to the NPs via a PEG-maleimide linker.
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the site-selectivity of such a linkage, the availability of the PEG-maleimide reagent, and the fact that PEG-maleimide is the most commonly used active PEG for thiol PEGylation.

Applicant’s argument has been fully considered but is not persuasive.

Applicant’s said argument is of record in the amendment and response filed 8/4/22 on pages 6-7 at section “E”.

Applicant argues that independent claim 179 has been amended to recite that the pMHC complexes are covalently coupled to the NP core via the formation of a carbon-sulfur bond between the thiol(--SH) group of a cysteine residue added to the carboxyl terminus of the pMHCs and the maleimide functionalized end of the PEG linker.  
However, as enunciated in the instant rejection, WO2012/041968 A1 teaches that the linker can comprise 3.4 kDa thiol-PEG-NH2 [0198] and the conjugating agent can comprise maleimide for functionalization of the linker and attachment to the carboxy terminus of the MHC of the MHCII/peptide complexes, while Kalergis et al teach that addition of a cysteine residue to a MHC molecule to add a SH group functionality to the MHC molecule, and Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated.

Applicant further argues that Applicant has discovered that maleimide-functionalized PEG linkers of the presently claim NP complexes provide the benefits of achieving a therapeutically relevant valency and density through adequate MHC binding capacity, achieving direction orientation with respect to the core, and eliminating aggregation or promotion of aggregation, citing Singha 2017.  

However, these benefits were not unexpected, as the primary art reference WO2012041968 teaches that synthesis protocols will enable directional binding of multiple pMHCs to the NP surface via their carboxy-termini and adequate stabilization of the coated nanosphere to allow concentration to high particle densities without compromising monodispersion or stability, and enabling delivery of therapeutic levels of pMHC. The said reference further teaches optimization of nanosphere therapeutic properties and pMHC valency via studies to optimize the NP size, pMHC valency and monodispersity. The said reference teaches that the NPs when conjugated with 3.4 kD thiol-PEG-NH2-pMHCs, can be concentrated at high densities without aggregation. One of ordinary skill in the art before the filing date of the claimed invention based upon the teachings of the prior art would have realized that that PEG linker achieves directional orientation of the pMHC through the coupling and orientation of the pMHC carboxy-terminus linking to the PEG-maleimide.  In addition, the PF-M NPs referred to in Singha 2017 and cited by Applicant as having beneficial properties, are iron oxide NPs that have linked pMHC via a methoxy-PEG-maleimide linker (i.e., R-O-CH3-PEG maleimide) whereas the PEG linker recited in the instant claims is a generic PEG linker.  

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.  Claims 141, 142, 149, 171, 172, 174, and 179-181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-17 and 19-34 of copending Application No. 16/603,180 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845, of record), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149, of record), Cochran et al (Immunity, 2000, 12: 241-250, of record), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70, of record).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-13 and 19 are drawn to a complex comprising a NP and a disease-relevant antigen/MHCII complex for use in expanding and/or developing populations of Tr1 cells, wherein the NP has a diameter that is from about 1 nm to about 50 nm, the ratio of the number of antigen/MHCII complexes to NP is from about 10:1 to about 100:1, wherein the density of antigen/MHC  is about 0.05 pMHC/100 nm2 of the NP surface area to about 25 pMHC/100 nm2 of the NP surface area, wherein the NP core is iron oxide, the antigen/MHC is covalently linked to the NP through a less than 5 kD linker that comprises PEG, and a kit and pharmaceutical composition thereof that further comprises a pharmaceutically acceptable carrier.   

The remaining claims 14-17 and 20-34 are drawn to a method of making the said complex, treating or preventing an autoimmune disorder in a mammalian subject, or to a method for making a maleimide-functionalized-less than about 5 kD PEG iron oxide NP.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 17/661,873 application a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth with regard to the said method claims of 17/661,873.  
The product claims of 17/661,873 do not recite wherein the p/MHCII is one of the PDC-E2 peptides aa 122-135 or aa 249-262 and the MHC II is HLA-DR4*0101, nor wherein the MHC encodes a cysteine at its carboxy-terminal end. 

The art references cited above do provide teachings and motivation for these said limitations.  The teachings of the art references will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two said PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis. The remaining references provide motivation and teachings to add a cysteine residue to the carboxy terminus of the MHC and to couple it to the maleimide functionalized end of PEG via the -SH of the cysteine. Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides along with HLA-DR4*0101 in the MHC-NPs recited in the claims of US 10,124,045, and to have to covalently attached the HLA-DR4*0101 via an added cysteine at the carboxyl terminus of the HLA-DR4*0101.

One of ordinary skill in the art would have been motivated to do this in order to make an immunotherapy composition because the art references provide a way to couple the p/ HLA-DR4*0101 to the nanosphere and because the art references teach design of DR4*0101 and one of the two PDC T cell auto-epitope peptides of primary biliary cirrhosis in peptide-specific immunotherapy.  

As pertains to the method claims 15 and 16 of 17/661,873 for expanding Tr1 cells or treating autoimmune disease, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have administered the composition to an individual having primary biliary cirrhosis.

One of ordinary skill in the art would have been motivated to do this in order to treat an individual having primary biliary cirrhosis.

As pertains to the method of making the maleimide-functionalized-less than about 5 kD PEG iron oxide NP, the claims of 17/661,873 are silent as to the diameter of the NPs, the valency of the p/MHC, the density of the p/MHC to the NP, and the identity of the p/MHC.

The art references teach these said limitations, and so it would have been prima facie obvious to one of ordinary skill in the art to have made such a NP having the art taught diameter, valency, and density, along with the said one of two PDC peptide in complex with HLA-DR4*0101, and to have covalently attached the p/MHC to the NP via an added cysteine at the carboxy terminus of the HLA-DR as is taught by the art references.

One of ordinary skill in the art would have been motivated to do this in order to make an immunotherapy composition to treat an individual having primary biliary cirrhosis.

With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 15/807,415 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 

The Examiner notes Applicant’s comments at section “F” of the amendment and response filed 8/4/22 on page 7, i.e., that Applicant will address the rejection in the appropriate application when made non-provisional.  
11.  Claims 141, 142, 149, 171, 172, 174, and 179-181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-30 and 33-35 of copending Application No. 16/156,326 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149), Cochran et al (Immunity, 2000, 12: 241-250), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70).
This is a provisional nonstatutory double patenting rejection.

The claims of 16/156,326 are drawn to a pharmaceutical composition comprising a autoantigen-MHC biocompatible, bioabsorbable nanosphere complex comprising an iron oxide core, a biodegradable, bioabsorbable coating that is PEG on the outer core surface, autoantigen-MHC HLA-DR complexes coupled to the core or the coating at a ratio of 0.1 to 50:1 to the nanosphere having a diameter of 4 nm or from 5 to 15 nm, and further comprising a pharmaceutically acceptable carrier or excipient (claims 23-27) and to a method of treating an individual having primary biliary cirrhosis comprising administering the autoantigen-HLA-DR nanosphere complex (claims 33-35).

The claims of 16/156,326 do not recite that the autoantigen is the PDC-E2 peptide (122-135 or 249-262) and the HLA-DR is HLA-DR4*0101, nor the density of the pMHC, nor wherein the PEG linker is less than about 5 kD, one end of which comprises a maleimide functionality is coupled to the carboxyl terminus of the pMHC through a cysteine residue added to the pMHC.

However, the prior art references cited above teach these said limitations or ranges within the said limitation reside or overlap, the teachings of which will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis.  The remaining references provide teachings and motivation to use a 3.4 kD maleimide functionalized PEG linker, to add a cysteine on the carboxyl terminus of HLA-DR and to couple the peptide/HLA-DR to the PEG via a thiol (--SH) formed by the added cysteine.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides in the autoantigen-HLA-DR-nanosphere complex of the claims of 16/156,326, and to have used a 3.4 kD maleimide functionalized PEG linker to covalently attach the HLA-DR via an added cysteine at the carboxyl terminus of the HLA-DR.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, because the art references provide a way to couple the p/HLA-DR to the nanosphere, whereas the claims of 16/156,326 are silent as to this limitation, and in order to treat an individual having primary biliary cirrhosis.

With regard to the density recitation recited in instant claim 179, although the art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the said art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4.  For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.  With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 16/156,326 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 

The method claims 33-35 of 16/156,326 are included in this rejection due to the following considerations.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file 16/156,326 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
12.  Claims 141, 142, 149, 171, 172, 174, and 179-181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27-32 of copending Application No. 15/807,415 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149, of record), Cochran et al (Immunity, 2000, 12: 241-250, of record), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70, of record).
This is a provisional nonstatutory double patenting rejection.

The claims of 15/807,415 are drawn to a composition comprising at least one isolated MHC class II heterodimer/autoimmune disease relevant antigen complex covalently conjugated to a nanoparticle (NP) having a less than 100 nm diameter iron oxide core via a maleimide functionalized less than 5 kD PEG linker, and a pharmaceutical composition thereof additionally comprising a pharmaceutical excipient, stabilizer, or diluent.  

The claims of 15/807,415 do not recite wherein the MHC class II is HLA-DR4*0101, nor wherein the said MHC comprises one of the PDC-E2 peptides of primary biliary cirrhosis aa 122-135 or aa 249-262, nor do the claims of ‘415 recite the diameter of the NPs, nor the density of pMHCs, nor that the MHC has an added cysteine at the carboxy terminus wherein the thiol group of the cysteine forms a sulfur-carbon bond with PEG-maleimide linker.

The art references cited above do provide teachings and motivation for these said limitations.  The teachings of the art references will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis.  The remaining references provide teachings and motivation to use a 3.4 kD maleimide functionalized PEG linker, to add a cysteine on the carboxyl terminus of HLA-DR and to couple the peptide/HLA-DR to the PEG via a thiol (--SH) formed by the added cysteine. WO2012/041968 A1 teaches diameters that meet the claim limitation in instant base claim 179 and dependent claim 142, as well as ratios of MHC to NP, and densities of MHC/p to NP surface area that meet the limitations recited in instant claim 141, as is enunciated supra in this Office Action.  The remaining references provide motivation and teachings to add a cysteine residue to the carboxy terminus of the MHC and to couple it to the maleimide functionalized end of PEG via the -SH of the cysteine. Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides in the MHC-NPs of the claims of 15/807,415, and to have to covalently attached the HLA-DR via an added cysteine at the carboxyl terminus of the HLA-DR, and to have used the valencies and densities taught by the WO2012/041968 A1 art reference.

One of ordinary skill in the art would have been motivated to do this in order to make a composition for treating an individual having primary biliary cirrhosis, and with a reasonable expectation of success, because the art references provide a way to couple the p/HLA-DR to the nanosphere, whereas the claims of 15/807,415 are silent as to this limitation and because the art references teach design of DR4*0101 and one of the two PDC T cell auto-epitope peptides of primary biliary cirrhosis in peptide-specific immunotherapy. 

With regard to the density recitation recited in instant claims 171 and 172, although the art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of  instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the said art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4.  For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.  With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 15/807,415 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 

13.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/132,000 application from which US 11,338,024 issued as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 141, 142, 149, 171, 172, 174, and 179-181 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 11,338,024  in view of WO2012/041968 A1 (IDS reference) and Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845).

The claims of US 11,338,024 are drawn to a method for making autoantigen peptide/MHC class II-functionalized PEG iron oxide NPs, wherein the functionalized PEG molecules are maleimide functionalized and the pMHC encodes a cysteine at its carboxy-terminal end the NP diameter is less than about 100 nm.

The claims of US 11,338,024 do not recite that the MHC class II is HLA-DRb4*0101, nor that the peptide is one of PDC-E22 aa 122-135 or aa 249-262, nor the p/MHC to NP ratio or density recited in the instant claims, nor a pharmaceutical composition thereof comprising a biocompatible excipient.  

The art references cited above do provide teachings and motivation for these said limitations.  The teachings of the art references will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis.  WO2012/041968 A1 teaches diameters that meet the claim limitation in instant base claim 179 and dependent claim 142, as well as ratios of MHC to NP that meet the limitations recited in instant claim 141, as is enunciated supra in this Office Action.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides in the p/MHC-NPs of the claims of US 11,338,0204 and to have used a NP diameter and valency such as the ones taught by WO2012/041968 A1 (e.g., 5-15 nm and 0.1 to over 100 to 1 pMHCII/NP, respectively),  

One of ordinary skill in the art would have been motivated to do this in order to make a NP composition for treatment of an individual having primary biliary cirrhosis, and with a reasonable expectation of success, because the claims of US 11,338,042 are silent as to these said limitations, while the cited art references teach design of DR4*0101 and one of the two PDC T cell auto-epitope peptides of primary biliary cirrhosis in peptide-specific immunotherapy along with valencies and diameters that are suitable therefor. 

With regard to the density recitation recited in instant claims 171 and 172, although the art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the said art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4.  For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.  With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 15/807,415 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 

14.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 14/531,707 application from which US 10,124,045 issued as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 141, 142, 149, 171, 172, 174, and 179-181 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,124,045 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149, of record), Cochran et al (Immunity, 2000, 12: 241-250, of record), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70, of record).
The claims of 10,124,045 are drawn to a method for making functionalized less than about 5 kD PEG iron oxide NPs, wherein the functionalized PEG molecules are maleimide functionalized.  

The claims of US 11,338,024 do not recite that the NPs further comprise a pMHC, wherein the MHC encodes a cysteine at its carboxy-terminal end, nor that the MHC class II is HLA-DR4*0101, nor that the peptide is one of PDC-E2 aa 122-135 or aa 249-262, nor the p/MHC to NP ratio or density recited in the instant claims, nor the NP diameter, nor a pharmaceutical composition thereof comprising a biocompatible excipient.  

The art references cited above do provide teachings and motivation for these said limitations.  The teachings of the art references will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis.  WO2012/041968 A1 teaches diameters that meet the claim limitation in instant base claim 179 and dependent claim 142, as well as ratios of MHC to NP that meet the limitations recited in instant claim 141, as is enunciated supra in this Office Action.  WO2012/041968 A1 teaches diameters that meet the claim limitation in instant base claim 179 and dependent claim 142, as well as ratios of MHC to NP that meet the limitations recited in instant claim 141, as is enunciated supra in this Office Action.  The remaining references provide motivation and teachings to add a cysteine residue to the carboxy terminus of the MHC and to couple it to the maleimide functionalized end of PEG via the -SH of the cysteine. Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides along with HLA-DR4*0101 in the MHC-NPs recited in the claims of US 10,124,045, and to have to covalently attached the HLA-DR4*0101 via an added cysteine at the carboxyl terminus of the HLA-DR4*0101, and to have incorporated the diameter, valencies, and densities taught by the art.

One of ordinary skill in the art would have been motivated to do this in order to prepare a NP composition for treating an individual having primary biliary cirrhosis, , and with a reasonable expectation of success, because the art references provide a way to couple the p/HLA-DR4*0101 to the nanosphere and because the art references teach design of DR4*0101 and one of the two PDC T cell auto-epitope peptides of primary biliary cirrhosis in peptide-specific immunotherapy along with valencies and diameters that are suitable therefor. 

With regard to the density recitation recited in instant claims 171 and 172, although the art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of  instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the said art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4.  For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.  With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 15/807,415 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 
15.  Claims 141, 142, 149, 171, 172, 174, and 179-181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-49, 51-57 and 59 of copending Application No. 17/097,682 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845, of record), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149, of record), Cochran et al (Immunity, 2000, 12: 241-250, of record), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70, of record).
This is a provisional nonstatutory double patenting rejection.

The claims of 17/097,682 are drawn to a NP complex comprising a NP core and an autoantigen peptide/HLA-DR complex covalently coupled to the NP core via an ethylene glycol linker, wherein the core has a diameter less than 1 um, the ratio of p/MHC to NP core is from 10:1 to 100:1, and the core comprises iron oxide.

The claims of 17/097,682 do not recite wherein the peptide is one of the PDC-E2 peptides aa 122-135 or aa 249-262 and the MHC II is HLA-DR4*0101, nor wherein the MHC encodes a cysteine at its carboxy-terminal end that is added and is the basis for a carbon-sulfur bond between the thiol group of said added cysteine and a maleimide functionalized end of a linker that is maleimide functionalized PEG of about less than 5 kD, nor the pMHC to NP density recited in the instant claims. 

The art references cited above do provide teachings and motivation for these said limitations.  The teachings of the art references will not be repeated herein in detail.  

Briefly, Shimoda et al teach the two said PDC peptides, their association with HLA-DR4*0101, and the design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in primary biliary cirrhosis. The remaining references provide motivation and teachings to add a cysteine residue to the carboxy terminus of the MHC and to couple it to the maleimide functionalized end of PEG via the -SH of the cysteine. Pfister and Morbidelli teach that PEG (polyethylene glycol)-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated. The WO2012/041968 A1 reference teaches a 3.4 kD PEG linker for attaching a pMHC to a NP and use of maleimide to covalently attach the two, and appropriate peptide/MHC to NP densities.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of these two said PDC peptides along with HLA-DR4*0101 in the MHC-NPs recited in the claims of 17/097,682, to have used a less than 5 kD maleimide-PEG linker have to covalently attached the HLA-DR4*0101 via an added cysteine at the carboxyl terminus of the HLA-DR4*0101, and to have used the p/MHC densities taught by the WO2012041968 reference.

One of ordinary skill in the art would have been motivated to do this in order to make a NP composition for treating an individual having primary biliary cirrhosis, and with a reasonable expectation of success, because the art references provide a way to couple the p/HLA-DR4*0101 to the nanosphere and at appropriate densities and because the art references teach design of immunotherapeutics comprising DR4*0101 and one of the two PDC T cell auto-epitope peptides of primary biliary cirrhosis for use in peptide-specific immunotherapy.  

With regard to the limitation recited in instant dependent claim 180, the art reference WO2012041968 teaches that autoantigen-MHC class II coated nanospheres expand cognate TR1 cells that secrete IL-10 (e.g., [0201]), and thus the nanospheres of the claims of 15/807,415 in view of the art references appear to be similar absent a showing of unobvious differences.  With regard to the limitation recited in instant dependent claim 174, an admission in the instant specification is that CD94b is a TR1 marker. 

Claims 141, 142, 149, 171, 172, 174, and 179-181 are directed to an invention not patentably distinct from claims 47-49, 51-57 and 59 of commonly assigned 17/097,682, as is enunciated supra. 

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/097,682, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644